PLACEMENT AGENCY AGREEMENT
 
April 6, 2012
 
Ladenburg Thalmann & Co. Inc.
4400 Biscayne Blvd
14th Floor
Miami, Florida 33137


Ladies and Gentlemen:
 
Introduction.  Subject to the terms and conditions herein (this “Agreement”),
Pressure BioSciences, Inc., a Massachusetts corporation (the “Company”), hereby
agrees to sell up to an aggregate of $500,000 of registered securities (the
“Securities”) of the Company, consisting of shares (the “Shares”) of the
Company’s Series E Convertible Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), and the shares of the Company’s common stock, par value
$0.01 per share, (the “Common Stock”) issuable upon conversion thereof (the
“Underlying Shares” and together with the Shares, the “Securities”), directly to
various investors (each, an “Investor” and, collectively, the “Investors”)
through Ladenburg Thalmann & Co. Inc., as placement agent (“Ladenburg” or the
“Placement Agent”).   The Placement Agent may retain other brokers or dealers to
act as sub-agents or selected-dealers on its behalf in connection with the
Offering (as defined below).
 
The Company hereby confirms its agreement with the Placement Agent as follows:
 
Section 1. Agreement to Act as Placement Agent.
 
(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities from time
to time pursuant to the Company's registration statement on Form S-3 (File
No.333-176828) (the “Registration Statement”), with the terms of such offering
(the “Offering”) to be subject to market conditions and negotiations between the
Company and the prospective Investors.  The Placement Agent will act on a
reasonable best efforts basis and the Company agrees and acknowledges that there
is no guarantee of the successful placement of the Securities, or any portion
thereof, in the prospective Offering.  Under no circumstances will the Placement
Agent or any of its “Affiliates” (as defined below) be obligated to underwrite
or purchase any of the Securities for its own account or otherwise provide any
financing.  The Placement Agent shall act solely as the Company’s agent and not
as principal.  The Placement Agent shall have no authority to bind the Company
with respect to any prospective offer to purchase Securities and the Company
shall have the sole right to accept offers to purchase Securities and may reject
any such offer, in whole or in part.  Subject to the terms and conditions
hereof, payment of the purchase price for, and delivery of, the Securities shall
be made at one or more closings (each a “Closing” and the date on which each
Closing occurs, a “Closing Date”).  As compensation for services rendered, on
each Closing Date, the Company shall pay to the Placement Agent the fees and
expenses set forth below:
 
(i) A cash fee equal to 8% of the gross proceeds received by the Company from
the sale of the Securities at the Closing.
 
(b) The term of the Placement Agent's exclusive engagement will be until the
earlier of (i) 6 months from the date hereof or (ii) completion of the Offering
(the “Exclusive Term”);  provided, however, that a party hereto may terminate
the engagement at any time upon 10 days written notice to the other
party.   Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification and contribution
contained herein and the Company’s obligations contained in the indemnification
provisions will survive any expiration or termination of this Agreement, and the
Company’s obligation to pay fees actually earned and payable and to reimburse
expenses actually incurred and reimbursable pursuant to Section 1 hereof and
which are permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), will
survive any expiration or termination of this Agreement.  Nothing in this
Agreement shall be construed to limit the ability of the Placement Agent or its
Affiliates to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with Persons (as
defined below) other than the Company. As used herein (i) “Person” means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind and
(ii) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).
 
Section 2. Representations, Warranties and Covenants of the Company.  The
Company hereby represents, warrants and covenants to the Placement Agent as of
the date hereof, and as of each Closing Date, as follows.  For the purposes of
this Section 2, “Knowledge of the Company” shall mean  the actual knowledge that
was, or would reasonably be expected to be, obtained after due inquiry of all
executive officers, directors and key employees of the Company:
 
(a) Securities Law Filings.  The Company has filed with the Securities and
Exchange Commission (the “Commission”) the Registration Statement under the
Securities Act, which was filed on September 13, 2011 and declared effective on
September 26, 2011 for the registration of the Securities.  At the time of such
filing, the Company met the requirements of Form S-3 under the Securities
Act.  Following the determination of pricing among the Company and the
prospective Investors introduced to the Company by the Placement Agent, the
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a prospectus supplement relating to the
terms of the Offering and of the Securities and the plan of distribution thereof
and will advise the Placement Agent of all further information (financial and
other) with respect to the Company required to be set forth therein. Such
registration statement, at any given time, including the exhibits thereto filed
at such time, as amended at such time, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the amended or
supplemented form of prospectus relating to the Securities, in the form in which
it will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so amended or supplemented) is hereinafter called the “Prospectus
Supplement.” The Registration Statement at the time it originally became
effective is hereinafter called the “Original Registration Statement.”  Any
reference in this Agreement to the Registration Statement, the Original
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), if any, which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any given
time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Original Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the filing of any document
under the Exchange Act after the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be, deemed to
be incorporated therein by reference. All references in this Agreement to
financial statements and schedules and other information that is “contained,”
“included,” “described,” “referenced,” “set forth” or “stated” in the
Registration Statement, the Base Prospectus or the Prospectus Supplement (and
all other references of like import) shall be deemed to mean and include all
such financial statements and schedules and other information that is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  The Company has
not received any notice that the Commission has issued or intends to issue a
stop order suspending the effectiveness of the Registration Statement or the use
of the Base Prospectus or the Prospectus Supplement or intends to commence a
proceeding for any such purpose.
 
(b) Assurances.  The Original Registration Statement, as amended, (and any
further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Securities Act. Each of the Registration Statement
and any post-effective amendment thereto, at the time it became effective,
complied in all material respects with the Securities Act and the Exchange Act
and the applicable Rules and Regulations and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Base Prospectus, and the Prospectus
Supplement, each as of its respective date, comply or will comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, if any, when they were filed with the Commission, conformed in all
material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus or Prospectus Supplement, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the applicable Rules and Regulations, as applicable, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required.  The Company is
eligible to use free writing prospectuses in connection with the Offering
pursuant to Rules 164 and 433 under the Securities Act.  Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable Rules and
Regulations.  Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
Rules and Regulations.  The Company will not, without the prior consent of the
Placement Agent, prepare, use or refer to, any free writing prospectus.
 
(c) Offering Materials.  The Company has delivered, or will as promptly as
practicable deliver, to the Placement Agent complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Base Prospectus, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests.  Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the Offering and
sale of the Securities other than the Base Prospectus, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.
 
(d) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
(the “Subsidiaries”) are set forth in Schedule 2(d).  The Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(collectively, “Liens”), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.
 
(e) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective articles of
organization and bylaws.  Each of the Company and the Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of this Agreement or any
other agreement entered into between the Company and the Investors, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under this Agreement
or the transactions contemplated under the agreement among the Company and the
Investors for the purchase and sale of the Securities (the “Securities Purchase
Agreement”)(any of (i), (ii) or (iii), a “Material Adverse Effect”) and, to the
Knowledge of the Company,  no an action, claim, suit, investigation or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition), whether commenced or threatened
(“Proceeding”) has been instituted in any such jurisdiction revoking, limiting
or curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(f) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Securities Purchase Agreement and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of each of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby and under the Securities Purchase Agreement have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Company’s Board of Directors (the
“Board of Directors”) or the Company’s stockholders in connection therewith
other than in connection with the Required Approvals (as defined below).  This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(g) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the transactions contemplated pursuant to the Securities
Purchase Agreement, the issuance and sale of the Securities and the consummation
by it of the transactions contemplated hereby and thereby do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
articles of organization or bylaws, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(h) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person (as defined in the Securities Purchase
Agreement) in connection with the execution, delivery and performance by the
Company of this Agreement and the transactions contemplated pursuant to the
Securities Purchase Agreement, other than: (i) the filing with the Commission of
the Prospectus Supplement and a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated by the Prospectus Supplement,
(ii) application(s) to the OTC Markets Group for the listing of the Securities
for trading on the OTCQB Marketplace or other OTC Market as applicable (the
“Trading Market”)  in the time and manner required thereby and (iii) such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(i) Issuance of the Securities; Registration.  The Shares are duly authorized
and, when issued and paid for in accordance with the Prospectus Supplement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company.  The Underlying Shares are duly authorized, and
when issued in accordance with the terms of the Shares, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock the
number of shares of Common Stock issuable pursuant to the conversion of the
Shares.
 
(j) Capitalization.  Except as set forth in Schedule 2(j), the capitalization of
the Company is as set forth in the Incorporated Documents.  Except as set forth
in Schedule 2(j), the Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans
and pursuant to the conversion and/or exercise of securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
any Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock (“Common Stock Equivalents”) outstanding as of
the date of the most recently filed periodic report under the Exchange
Act.  Except as a result of the sale of the Securities pursuant to the
Securities Purchase Agreement and as set forth on Schedule 2(j), no Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement
and the transactions contemplated pursuant to the Securities Purchase
Agreement.  Except as a result of the purchase and sale of the Securities and as
set forth on Schedule 2(j), there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as set forth in the on Schedule 2(j), the issuance and sale
of the Securities will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Investors) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  Except as set forth in the SEC Reports (as defined below), there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the Knowledge of the Company, between or among any of the Company’s
stockholders.
 
(k) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the Rules and
Regulations with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(l) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof or as set forth in Schedule 2(l), (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.  The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by the
Prospectus Supplement or disclosed in the Securities Purchase Agreement or as
set forth in Schedule 2(l), no event, liability, fact, circumstance, occurrence
or development has occurred or exists or is reasonably expected to occur or
exist with respect to the Company or its Subsidiaries or their respective
business, prospects, properties, operations, assets or financial condition that
would be required to be disclosed by the Company under applicable securities
laws at the time this representation is made or deemed made that has not been
publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.
 
(m) Litigation.  To the Knowledge of the Company, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending, threatened
against or affecting the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement and the
transactions contemplated pursuant to the Securities Purchase Agreement or the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor, within the five (5) years prior to the date of
this Agreement, any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  To the Knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
(n) Labor Relations.  No material labor dispute exists or, to the Knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  To the Knowledge of the Company,
no executive officer of the Company, is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(o) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
to the Knowledge of the Company, is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(p) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports as being currently
conducted, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(q) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(r) Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  Except as
set forth on Schedule 2(r), none of, and neither the Company nor any Subsidiary
has received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement.  Neither the Company nor any Subsidiary has received, since the date
of the latest audited financial statements included within the SEC Reports, a
written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
would not have a Material Adverse Effect.  To the Knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(s) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies in similar businesses and of
similar size, stage of development and financial resources as the Company and
its Subsidiaries, including, but not limited to, directors and officers
insurance coverage, up to $1,000,000.  To the Knowledge of the Company, the
Company and its Subsidiaries will be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(t) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the Knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the Knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(u) Sarbanes-Oxley; Internal Accounting Controls.  The Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable Rules and
Regulations that are effective as of the date hereof and as of each Closing
Date.  Except as set forth in the SEC Reports, the Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(v) Certain Fees.  Except as set forth in the Prospectus Supplement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Securities Purchase Agreement.  The Investors shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section 2(v) that may be due in
connection with the transactions contemplated by this Agreement and the
transactions contemplated pursuant to the Securities Purchase Agreement.
 
(w) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(x) Registration Rights.  Except as set forth in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
(y) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to the Knowledge of the Company is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration.  Except as set forth
in the SEC Reports and the Prospectus Supplement, the Company has not, in the 12
months preceding the date hereof, received notice from the Nasdaq Stock
Market  to the effect that the Company is not in compliance with the listing or
maintenance requirements thereof. On April 5, 2012, the Company was delisted
from the Nasdaq Stock Market, and on April 5, 2012, commenced quotation on the
Trading Market.   The Company is in compliance with all listing and maintenance
requirements of the Trading Market.
 
(z) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement and the transactions
contemplated pursuant to the Securities Purchase Agreement, including without
limitation as a result of the Company’s issuance of the Securities and the
Investors’ ownership of the Securities.
 
(aa) Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Securities Purchase Agreement, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement.   The Company understands and
confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Investors regarding the Company,
its business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.  The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.
 
(bb) No Integrated Offering.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2 of the Securities
Purchase Agreement, neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this Offering to be integrated with prior
offerings by the Company for purposes of any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.
 
(cc) Indebtedness.  Based upon the Company’s current financial projections, the
Company believes that its current cash resources, together with the maximum
amount for which the Securities are being offered pursuant to the Prospectus
Supplement, will be sufficient to fund its operations until May 2012.  Schedule
2(cc) sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(dd) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and to the Knowledge of the Company there is no reasonable basis
for any such claim.
 
(ee) Foreign Corrupt Practices.  Neither the Company, nor to the Knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(ff) Accountants.  The Company’s accounting firm is set forth in the
Incorporated Documents.  To the Knowledge of the Company, such accounting firm
(i) is a registered public accounting firm as required by the Exchange
Act.  Such accounting firm has not notified the Company in writing that it would
not express its opinion with respect to the financial statements to be included
in the Company’s Annual Report for the year ending December 31, 2012.
 
(gg) Regulation M Compliance.  The Company has not, and to the Knowledge of the
Company no one acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
Offering of the Securities.
 
(hh) Office of Foreign Assets Control.  Neither the Company nor, to the
Knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(ii) U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.
 
(jj) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(kk) Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the Knowledge of the Company,
threatened.
 
(ll) Certificates.  Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.
 
(mm) Reliance.  The Company acknowledges that the Placement Agent will rely upon
the accuracy and truthfulness of the foregoing representations and warranties
and hereby consents to such reliance.
 
(nn)           Forward-Looking Statements.   No forward-looking statements
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in either the Registration Statement, the Base
Prospectus or the Prospectus Supplement has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
(oo)           Statistical or Market-Related Data.  Any statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement, the Base Prospectus or the Prospectus Supplement,
are based on or derived from sources that the Company reasonably and in good
faith believes to be reliable and accurate, and such data agree with the sources
from which they are derived.
 
(pp)           FINRA Affiliations.  There are no affiliations with any FINRA
member firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company.
 
Section 3. Delivery and Payment.  Each Closing shall occur at the offices of the
Placement Agent (or at such other place as shall be agreed upon by the Placement
Agent and the Company).  Subject to the terms and conditions hereof, at each
Closing payment of the purchase price for the Shares sold on such Closing Date
shall be made by Federal Funds wire transfer, against delivery of such Shares,
and such Shares shall be registered in such name or names and shall be in such
denominations, as the Investors may request at least one business day before the
time of purchase (as defined below).
 
Deliveries of the documents with respect to the purchase of the Shares, if any,
shall be made at the offices of Placement Agent.   All actions taken at a
Closing shall be deemed to have occurred simultaneously.
 
Section 4. Covenants and Agreements of the Company.  The Company further
covenants and agrees with the Placement Agent as follows:
 
(a) Registration Statement Matters.  The Company will advise the Placement Agent
promptly after it receives notice thereof of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
any Prospectus Supplement or any amended Prospectus Supplement has been filed
and will furnish the Placement Agent with copies thereof.  The Company will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 14 or
15(d) of the Exchange Act subsequent to the date of any Prospectus Supplement
and for so long as the delivery of a prospectus is required in connection with
the Offering.  The Company will advise the Placement Agent, promptly after it
receives notice thereof (i) of any request by the Commission to amend the
Registration Statement or to amend or supplement any Prospectus Supplement or
for additional information, and (ii) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document, if any, or any amendment or supplement thereto or any order preventing
or suspending the use of the Base Prospectus or any Prospectus Supplement or any
amendment or supplement thereto or any post-effective amendment to the
Registration Statement, of the suspension of the qualification of the Securities
for offering or sale in any jurisdiction, of the institution or threatened
institution of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement or a
Prospectus Supplement or for additional information. The Company shall use its
commercially reasonable efforts to prevent the issuance of any such stop order
or prevention or suspension of such use.  If the Commission shall enter any such
stop order or order or notice of prevention or suspension at any time, the
Company will use its commercially reasonable efforts to obtain the lifting of
such order at the earliest possible moment, or will file a new registration
statement and use its commercially reasonable efforts to have such new
registration statement declared effective as soon as practicable.  Additionally,
the Company agrees that it shall comply with the provisions of Rules 424(b),
430A, 430B and 430C, as applicable, under the Securities Act, including with
respect to the timely filing of documents thereunder, and will use its
commercially reasonable efforts to confirm that any filings made by the Company
under such Rule 424(b) are received in a timely manner by the Commission.
 
(b) Blue Sky Compliance.  The Company will cooperate with the Placement Agent
and the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than a Prospectus Supplement.  The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.  The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its commercially reasonable
efforts to obtain the withdrawal thereof at the earliest possible moment.
 
(c) Amendments and Supplements to a Prospectus Supplement and Other
Matters.  The Company will comply with the Securities Act and the Exchange Act,
and the Rules and Regulations, so as to permit the completion of the
distribution of the Securities as contemplated in this Agreement, the
Incorporated Documents and any Prospectus Supplement.  If during the period in
which a prospectus is required by law to be delivered in connection with the
distribution of Securities contemplated by the Incorporated Documents or any
Prospectus Supplement (the “Prospectus Delivery Period”), any event shall occur
as a result of which, in the judgment of the Company or in the opinion of the
Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Incorporated Documents or any Prospectus Supplement in
order to make the statements therein, in the light of the circumstances under
which they were made, as the case may be, not misleading, or if it is necessary
at any time to amend or supplement the Incorporated Documents or any Prospectus
Supplement or to file under the Exchange Act any Incorporated Document to comply
with any law, the Company will promptly prepare and file with the Commission,
and furnish at its own expense to the Placement Agent and to dealers, an
appropriate amendment to the Registration Statement or supplement to the
Registration Statement, the Incorporated Documents or any Prospectus Supplement
that is necessary in order to make the statements in the Incorporated Documents
and any Prospectus Supplement as so amended or supplemented, in the light of the
circumstances under which they were made, as the case may be, not misleading, or
so that the Registration Statement, the Incorporated Documents or any Prospectus
Supplement, as so amended or supplemented, will comply with law.  Before
amending the Registration Statement or supplementing the Incorporated Documents
or any Prospectus Supplement in connection with the Offering, the Company will
furnish the Placement Agent with a copy of such proposed amendment or supplement
and will not file any such amendment or supplement to which the Placement Agent
reasonably objects.
 
(d) Copies of any Amendments and Supplements to a Prospectus Supplement.  The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Incorporated Documents and any Prospectus
Supplement and any amendments and supplements thereto (including any
Incorporated Documents, if any) as the Placement Agent may reasonably request.
 
(e) Free Writing Prospectus.  The Company covenants that it will not, unless it
obtains the prior written consent of the Placement Agent, make any offer
relating to the Securities that would constitute a Company free writing
prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) (a “Company Free Writing Prospectus”)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Securities Act.  In the event that the Placement
Agent expressly consents in writing to any such free writing prospectus (a
“Permitted Free Writing Prospectus”), the Company covenants that it shall (i)
treat each Permitted Free Writing Prospectus as a Company Free Writing
Prospectus, and (ii) comply with the requirements of Rule 164 and 433 of the
Securities Act applicable to such Permitted Free Writing Prospectus, including
in respect of timely filing with the Commission, legending and record keeping.
 
(f) Transfer Agent.  The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.
 
(g) Earnings Statement.  As soon as practicable and in accordance with
applicable requirements under the Securities Act, but in any event not later
than 18 months after the last Closing Date, the Company will make generally
available to its security holders and to the Placement Agent an earnings
statement, covering a period of at least 12 consecutive months beginning after
the last Closing Date, that satisfies the provisions of Section 11(a) and Rule
158 under the Securities Act.
 
(h) Periodic Reporting Obligations.  During the Prospectus Delivery Period, the
Company will duly file, on a timely basis, with the Commission and the Trading
Market all reports and documents required to be filed under the Exchange Act
within the time periods and in the manner required by the Exchange Act.
 
(i) Additional Documents.  The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
deem necessary or appropriate to consummate the Offering and which subscription,
purchase or other customary agreements are reasonably acceptable to the Company,
all of which will be in form and substance reasonably acceptable to the
Placement Agent and the Investors.  The Company agrees that the Placement Agent
may rely upon, and each is a third party beneficiary of, the representations and
warranties, and applicable covenants, set forth in any such purchase,
subscription or other agreement with Investors in the Offering.
 
(j) No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
(k) Acknowledgment.  The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent's prior written consent.
 
Section 5. Conditions of the Obligations of the Placement Agent.  The
obligations of the Placement Agent hereunder shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 2 hereof, in each case as of the date hereof and as of each Closing Date
as though then made, to the timely performance by each of the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:
 
(a) Compliance with Registration Requirements; No Stop Order; No Objection from
the FINRA.  Each Prospectus Supplement (in accordance with Rule 424(b)) and
“free writing prospectus” (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus Supplement shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange except, however,
on April 5, 2012 the Company’s shares of Common Stock were delisted from the
Nasdaq Capital Market as more fully described in the Prospectus Supplement; all
requests for additional information on the part of the Commission shall have
been complied with; and the FINRA shall have raised no objection to the fairness
and reasonableness of the Offering terms and arrangements.
 
(b) Corporate Proceedings.  As of the Closing Date, all corporate proceedings
and other legal matters in connection with this Agreement, the Registration
Statement and each Prospectus Supplement, and the registration, sale and
delivery of the Securities, shall have been completed or resolved in a manner
reasonably satisfactory to the Placement Agent's counsel, and such counsel shall
have been furnished with such papers and information as it may reasonably have
requested to enable such counsel to pass upon the matters referred to in this
Section 5.
 
(c) No Material Adverse Change.  Subsequent to the execution and delivery of
this Agreement and prior to each Closing Date, in the Placement Agent's sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Change or Material Adverse Effect.
 
(d) Opinion of Counsel for the Company.  The Placement Agent shall have received
on each Closing Date the favorable opinion of legal counsel to the Company,
dated as of such Closing Date, including, without limitation, a negative
assurance letter, addressed to the Placement Agent in form and substance
satisfactory to the Placement Agent.
 
(e) Officers’ Certificate.  The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Registration Statement, the Incorporated
Documents, any Prospectus Supplement, any Permitted Free Writing Prospectus and
this Agreement and to the further effect that:
 
(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part
under this Agreement to be performed or satisfied at or prior to such Closing
Date;
 
(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Base Prospectus or any Prospectus Supplement has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States except, however, the
Company has received written notification that the Common Stock is subject to
delisting and was delisted from the Nasdaq Capital Market as more fully
described in the Prospectus Supplement;
 
(iii) When the Registration Statement became effective, at the time of sale of
the Securities, and at all times subsequent thereto up to the delivery of such
certificate, the Registration Statement and the Incorporated Documents, if any,
when such documents became effective or were filed with the Commission,
contained all material information required to be included therein by the
Securities Act and the Exchange Act and the applicable Rules and Regulations, as
the case may be, and in all material respects conformed to the requirements of
the Securities Act and the Exchange Act and the applicable Rules and
Regulations, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, did not and do not include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that the preceding representations and warranties contained in this paragraph
(iii) shall not apply to any statements or omissions made in reliance upon and
in conformity with information furnished in writing to the Company by the
Placement Agent expressly for use therein) and, since the effective date of the
Registration Statement, there has occurred no event required by the Securities
Act and the Rules and Regulations to be set forth in the Incorporated Documents
which has not been so set forth; and
 
(iv) Except as set forth in Schedule 2(j) and Schedule 2(l), subsequent to the
respective dates as of which information is given in the Registration Statement,
the Incorporated Documents and any Prospectus Supplement, there has not
been:  (a) any Material Adverse Effect; (b) any transaction that is material to
the Company and the Subsidiaries taken as a whole, except transactions entered
into in the ordinary course of business; (c) any obligation, direct or
contingent, that is material to the Company and the Subsidiaries taken as a
whole, incurred by the Company or any Subsidiary, except obligations incurred in
the ordinary course of business; (d) any material change in the capital stock
(except changes thereto resulting from the exercise of outstanding stock options
or warrants and the conversion of outstanding convertible preferred) or
outstanding indebtedness of the Company or any Subsidiary; (e) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company, other than as required with respect to the Company’s Series A
Convertible Preferred Stock, Series B Convertible Preferred Stock and Series C
Convertible Preferred Stock; or (f) any loss or damage (whether or not insured)
to the property of the Company or any Subsidiary which has been sustained or
will have been sustained which has a Material Adverse Effect.
 
(f) Stock Exchange Listing.  The Common Stock shall be registered under the
Exchange Act and, if to the extent permitted under the rules of the principal
Trading Market, shall be listed on the principal Trading Market, and the Company
shall not have taken any action designed to terminate, or likely to have the
effect of terminating, the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from the principal
Trading Market, nor shall the Company have received any information suggesting
that the Commission or the principal Trading Market is contemplating terminating
such registration or listing except, however, the Company has received written
notification that the Common Stock is subject to delisting and was delisted from
The Nasdaq Capital Market as more fully described in the Prospectus Supplement.
 
(g) Additional Documents.  On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.
 
Section 6. Payment of Expenses.  The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation:  (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Base Prospectus and each Prospectus
Supplement, and all amendments and supplements thereto, and this Agreement; (vi)
all filing fees, reasonable attorneys’ fees and expenses incurred by the Company
or the Placement Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country, and, if requested by the Placement
Agent, preparing and printing a “Blue Sky Survey,” an “International Blue Sky
Survey” or other memorandum, and any supplements thereto, advising the Placement
Agent of such qualifications, registrations and exemptions; (vii) if applicable,
the filing fees incident to the review and approval by the FINRA of the
Placement Agent's participation in the Offering of the Securities; (viii) the
fees and expenses associated with including the Securities on the Trading
Market; (ix) all costs and expenses incident to the travel and accommodation of
the Company’s and the Placement Agent's employees on the “roadshow,” if any; and
(x) all other fees, costs and expenses referred to in Part II of the
Registration Statement.
 
Section 7. Indemnification and Contribution.  The Company agrees to indemnify
the Placement Agent in accordance with the provisions of Schedule A hereto,
which is incorporated by reference herein and made a part hereof.
 
Section 8. Representations and Indemnities to Survive Delivery.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities to be sold in the proposed Offering
and any termination of this Agreement.  A successor to a Placement Agent, or to
the Company, its directors or officers or any person controlling the Company,
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Agreement.
 
Section 9. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to the Placement Agent to the address set forth above, attn: General Counsel,
Facsimile: 305.572.4220.


With a copy to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Facsimile: (201) 401-4741
Attention:  Joseph Smith


If to the Company:


Pressure BioSciences, Inc.
14 Norfolk Avenue
South Easton, MA 02375


Facsimile: (508) 230-1829
Attention:  Richard T. Schumacher


With a copy to:


Pepper Hamilton LLP
15th Floor, Oliver Street Tower
125 High Street
Boston, MA 02110
Facsimile: (866) 847-7002
Attention:  Steven R. London


Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 10. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 8 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.
 
Section 11. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
Section 12. Governing Law Provisions.  This Agreement shall be deemed to have
been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof.  Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding.  Each of the Placement Agent
and the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding.   If either party shall commence an action or proceeding to enforce
any provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
Section 13. General Provisions.
 
(a)           This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  This Agreement may be executed in two or more counterparts, each
one of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  This Agreement may not be
amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit.  Section headings herein are
for the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
 
(b)           The Company acknowledges that in connection with the Offering of
the Securities: (i) the Placement Agent has acted at arms length, are not agents
of, and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company.  The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the Offering of the
Securities
 
[The remainder of this page has been intentionally left blank.]



 
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.
 
Very truly yours,
 
PRESSURE BIOSCIENCES, INC.,
A Massachusetts corporation




By:        /s/ Richard T
Schumacher                                                    
Name:  Richard T Schumacher 
Title:  Chief Executive Officer




 
The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.
 
LADENBURG THALMANN & CO. INC.




By:                         /s/ Nicholas Stergis            
Name:    Nicholas Stergis
Title:     Managing Director
   



 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A – INDEMNIFICATION


The Company hereby agrees to indemnify and hold Ladenburg, its officers,
directors, principals, employees, affiliates, and shareholders, and their
successors and assigns, harmless from and against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as a witness in any
proceeding, including any pretrial proceeding such as a deposition)
(collectively, "Losses") arising out of, based upon, or in any way related or
attributed to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement or (ii) any activities or services performed
hereunder by Ladenburg, unless it is finally judicially determined in a court of
competent jurisdiction that such Losses were the primary and direct result of
the intentional misconduct or gross negligence of Ladenburg in performing the
services hereunder.


If Ladenburg receives written notice of the commencement of any legal action,
suit or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Schedule A, Ladenburg shall, within
thirty (30) days of the receipt of such written notice, give the Company written
notice thereof (a "Claim Notice").  Failure to give such Claim Notice within
such thirty (30) day period shall not constitute a waiver by Ladenburg of its
right to indemnity hereunder with respect to such action, suit or proceeding,
unless the Company is prejudiced in any material respect thereby. Upon receipt
by the Company of a Claim Notice from Ladenburg with respect to any claim for
indemnification which is based upon a claim made by a third party ("Third Party
Claim"), the Company may assume the defense of the Third Party Claim with
counsel of its own choosing, as described below.  Ladenburg shall cooperate in
the defense of the Third Party Claim and shall furnish such records, information
and testimony and attend all such conferences, discovery proceedings, hearings,
trial and appeals as may be reasonably required in connection
therewith.  Ladenburg shall have the right to employ its own counsel in any such
action, which shall be at the Company's expense if (i) the Company and Ladenburg
shall have mutually agreed in writing to the retention of such counsel, (ii) the
Company shall have failed in a timely manner to assume the defense and employ
counsel or experts reasonably satisfactory to Ladenburg in such litigation or
proceeding or (iii) the named parties to any such litigation or proceeding
(including any impleaded parties) include the Company and Ladenburg and
representation of the Company and Ladenburg by the same counsel or experts
would, in the reasonable opinion of counsel to Ladenburg, be inappropriate due
to actual or potential conflicts of interests between the Company and
Ladenburg.  The Company shall not satisfy or settle any Third Party Claim for
which indemnification has been sought and is available hereunder, without the
prior written consent of Ladenburg, which consent shall not be delayed and which
shall not be required if Ladenburg is granted a release in connection
therewith.   The indemnification provisions hereunder shall survive the
termination or expiration of this Agreement.


The Company further agrees, upon demand by Ladenburg, to promptly reimburse
Ladenburg for, or pay, any fees, expenses or disbursements as to which Ladenburg
has been indemnified herein with such reimbursement to be made currently as any
such fees, expenses or disbursements are incurred by Ladenburg. Notwithstanding
the provisions of the aforementioned indemnification, any such reimbursement or
payment by the Company of fees, expenses, or disbursements incurred by Ladenburg
shall be repaid by Ladenburg in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against Ladenburg based solely upon its gross
negligence or intentional misconduct in the performance of its duties hereunder,
and provided further, that the Company shall not be required to make
reimbursement or payment for any settlement effected without the Company’s prior
written consent (which consent shall not be unreasonably withheld or delayed).


If for any reason the foregoing indemnification is unavailable or is
insufficient to hold Ladenburg harmless, the Company agrees to contribute the
amount paid or payable by Ladenburg in such proportion as to reflect not only
the relative benefits received by the Company, on the one hand, and Ladenburg,
on the other hand, but also the relative fault of the Company and Ladenburg as
well as any relevant equitable considerations.  In no event shall Ladenburg
contribute in excess of the fees actually received by it pursuant to the terms
of this Agreement.
 
For purposes of this Agreement, each officer, director, shareholder, and
employee or affiliate of Ladenburg and each person, if any, who controls
Ladenburg (or any affiliate) within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended, shall have the same rights as Ladenburg with respect to
matters of indemnification by the Company hereunder.
 
Notwithstanding any provision of this Agreement to the contrary, the Company
agrees that neither Ladenburg nor its affiliates, and the respective officers,
directors, employees, agents and representatives of Ladenburg, its affiliates
and each other person, if any, controlling Ladenburg or any of its affiliates,
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by the Company that are finally judicially
determined to have resulted from the bad faith, intentional misconduct or gross
negligence of such individuals or entities.
 